Title: To John Adams from Henry Downes, 26 June 1798
From: Downes, Henry
To: Adams, John



26 June 1798

At a meeting of a number of respectable citizens of Caroline County in the State of Maryland at Denton in the said County on the twenty sixth day of June Seventeen hundred and ninety eight, Henry Downes Esquire was unanimously appointed Chairman and Joseph Richardson Secretary, when the following resolutions were proposed and agreed to.
First, Resolved, that it is the opinion of this meeting that the measures pursued by the President of the United States in his instructions to our envoys extraordinary to the French Republic to affect an amicable and permanent tranquility upon reciprocal terms, have resulted from his integrity and a conciousness that he was pursuing measures best calculated to secure to the Citizens of the United States peace and harmony upon terms compatible with their Interest and dignity.
Secondly, Resolved, that reposing especial confidence in the wisdom integrity and patriotism of the constituted authorities of the United States, we pledge ourselves to obey with chearfulness the call of our Country to repel any foreign Invasion or suppress domestic insurrection.
Thirdly, Resolved, Unanimously that Messrs. Francis Sellers, Caleb Boyer, John Young, James Porter, Joshua Driver, Ross Thompson and William Whitely be and are hereby appointed a Committee to prepare an Address conformable to the resolutions and report the same to the Chairman in presence of this meeting.
Whereupon the Committee retired and after some time returned and reported the following address.
To John Adams President of the United States of America.
We the Citizens of Caroline County being sensible that the present State of our National affairs requires and demands our attention and unanimity, and that a uniformity of principles and sentiments are the chief essentials in the direction and welfare of government, being excited by those feelings, and sentiments of duty and love to our Country, which, at such a crisis cannot but impress the heart of every good Citizen, beg leave to address you upon that conduct which you have as Chief Magistrate of the United States, lately pursued to adjust and terminate our disagreeable and painful differences with the French Republic.
We assure you, that we cordially unite in approbating those wise, just and moderate measures which you have adopted and pursued, to restore harmony and reconciliation between the two nations; and that you will, at all times find us ready to embrace, with exclusive fondness every wise and expedient measure of national security and defence.
With due resentment we feel the indign contempt and insults with which your late offers of friendship and reconciliation to the French Republic have been treated; and we are happy to find, that not only duty but inclination prompted You to proceed therein with Wisdom, temper and patriotic Zeal.
Whilst we appreciate peace and tranquility as the first of National blessings, and the end of every wise government; we shall ever unite to place the necessary barriers against the impulses of passion, the Combination of foreign power, the intrigues of faction, the haste of folly or the spirit of encroachment. With the gracious protection of the Supreme Ruler, and with a reliance on your wisdom and patriotism, we unanimously resolve firmly to maintain and support with our lives and properties, the honor dignity and independence of our Country.
Which being approved of Resolved that the same be signed by the Chairman and attested by the Secretary.
Resolved, that the Chairman transmit the above resolutions and address to William Hindman Esquire our representative in Congress, with a request that he will present the same to the President of the United States.




Signed, Henry Downes Chairman.Attest J Richardson, Secretary.